The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 32-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 9,258,601, claims 1-63 of U.S. Patent No. 8,149,530 and the claims of 8,717,701, 8,638,517, 9,707,482, 9,993,730, 10,576,371 and 11,077366. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations claimed within the current claims such as equalizing the latency within the broadcast signals is already covered by the patented claims. (i.e sending out a lock out signal to the set of mobile devices to prevent them from submitting a response).
Participating in a real time game of skills where the lock out signal is sent out to prevent user from submitting their delayed response to make the game a fair play. The parent claim compared below has a broader coverage of the lockout signal that sent to prevent delayed response. 
 A comparison of current claims and a patent claims are produced below. 

Current claims 
US 9,258,601
32.    (currently amended) A  server comprising: 
 a. memory for

storing an application for conducting one or more real-time games of skill or chance or other entertainment in connection with a televised sports event, the application configured for:

i. communicating with a plurality of devices 

grouped into a set of cohorts plurality of cohorts, wherein each cohort constitutes participants in one of the real-time games of skill or chance or other entertainment; and 
ii.    storing one or more files related to the one or more real-time games of skill or chance or other entertainment;

iii.    simultaneously transmitting the one or more files to each of the devices within a cohort; 
iv.    sending one or more  lockout signals at one or more

appropriate times based on a measured amount of delay to prevent users from submitting one or more responses to the one or more real time games of skill or chance or other entertainment; and

b. a processor for processing the application.

33.    (currently amended) The server as claimed in claim 32 wherein the measured amount of delay for a cohort is based on an earliest signal reception by a member of the cohort.
34.    (currently amended) The server as claimed in claim 33 wherein the signal reception is selected from the group consisting of an over the air network, a cable network., a satellite network, or one or more streamed signals.

35.    (currently amended) The game server as claimed in claim 32 wherein the game server stores game control data and transfers the game control data to each mobile device within the plurality of mobile devices.

36.    (currently amended) The server as claimed in claim 35 wherein the measured amount of delay is predetermined.

37.    (original) The server as claimed in claim 36 wherein the game control data includes delay information for equalizing the lockout signal.

38.    (currently amended) The game server as claimed in claim 32 wherein the measured amount of delay accounts for delays within a television signal reception path.

39.    (new) The server as claimed in claim 36 wherein the game control data imposes a delay for equalizing the lockout signal.

40.    (new) The server as claimed in claim 35 wherein the game control data is based on one or more real-time data feeds.

41.    (new) The server as claimed in claim 40 wherein the one or more real-time data feeds originate from a venue of the televised sports event.

42.    (new) The server as claimed in claim 32 wherein the game of skill or chance or other entertainment is synchronized with a broadcast of the televised sports event.

43.    (new) The server as claimed in claim 42 wherein the broadcast is delivered online.

44.    (new) The server as claimed in claim 42 wherein questions are displayed at precise times before, during and after the commercials or pauses in the broadcast sent to the plurality of devices in synchronization with the broadcast.
45.    (new) The server as claimed in claim 32 wherein an earliest receipt of the lockout signal by participants is utilized for equalizing locking out all participants.

46.    (new) The server as claimed in claim 32 wherein an earliest lockout signal required to prevent participants receiving an earliest broadcast signal on a connected device is utilized for equalizing locking out all participants receiving a later broadcast signal.

47.    (new) The server as claimed in claim 32 wherein input data received by a server from the plurality of devices is further for determining a shortest delay for participants and applying the one or more lockout signals to the participants based on the shortest delay within a cohort.

48.    (new) The server as claimed in claim 32 wherein at least one of the one or more lockout signals is based on information from an observer physically present at an event.

49.    (new) The server as claimed in claim 32 wherein each of the cohorts receives the broadcast delivered by similar transmission and reception systems.

50.    (new)    The    server as    claimed in claim 32    wherein    each of the cohorts is grouped based on

a time    zone    in which    the mobile device is    located.

51.    (new)    The    server as    claimed in claim 32    wherein    a first cohort is watching a first

televised sports event and a second cohort is watching a second televised sports event.

52.    (new) The server as claimed in claim 32 wherein a person observes the event at a physical venue and is in communication with one or more producers of the game of skill or chance or other entertainment.

53.    (new)    The    server as    claimed in claim 32    wherein    the appropriate time for the one or

more lockout signals occurs immediately before competitors are able to see or hear a play unfold.
54.    (new) The server as claimed in claim 32 wherein the appropriate time for the one or more lockout signals occurs immediately before a scoring chance in an event.

55.    (new) The server as claimed in claim 32 wherein the appropriate time for the one or more lockout signals involves an in-progress play, not during a stoppage, and preventing submitting the response before a critical element of the in-progress play unfolds.

56.    (new) The server as claimed in claim 32 wherein the one or more lockout signals are able to apply for a limited amount of time and then removed permitting user input after the lockout signal is removed.

57.    (new) The server as claimed in claim 32 wherein the one or more lockout signals are able to apply for an action lasting a limited amount of time.

58.    (new) The server as claimed in claim 32 wherein the amount of delay is based on latency of video signals received by a producer producing the one or more real-time games of skill or chance or other entertainment.

59.    (new) The server as claimed in claim 32 wherein the amount of delay is measured.

60.    (new) A server comprising:

a. a memory for storing an application, the application configured for:

i.    communicating with a plurality of devices grouped into a set of cohorts, wherein each cohort constitutes participants in one or more real-time games of skill or chance or other entertainment;

ii.    storing one or more files related to the one or more real-time games of skill or chance or other entertainment;

iii.    simultaneously transmitting the one or more files to each of the devices within a cohort; and

iv.    sending one or more lockout signals at one or more appropriate times based on an amount of delay to prevent users from submitting a response to the real-time game of skill or chance or other entertainment, wherein a first cohort of the set of cohorts is watching a first televised sports event, and a second cohort of the set of cohorts is watching a second televised sports event; and b. a processor for processing the application.

61. (new) The server as claimed in claim 60 wherein the amount of delay is measured.



1. A network of devices comprising: a. a plurality of mobile devices; and b. a server coupled to the mobile devices wherein the server groups the plurality of mobile devices into a set of cohorts and wherein the server sends a lockout signal at an appropriate time based on an amount of delay to prevent users from submitting a response to a game of skill or chance based on a broadcast. 
    2. The network of devices as claimed in claim 1 wherein each cohort within the set of cohorts is based on a signal reception path. 
    3. The network of devices as claimed in claim 1 wherein the signal reception path is selected from the group consisting of an over the air network, a cable network and a satellite network. 
    4. The network of devices as claimed in claim 1 wherein the server stores game control data and transfers the game control data to each mobile device within the plurality of mobile devices. 
    5. The network of devices as claimed in claim 1 wherein the game control data is specific for each cohort within the set of cohorts. 
    6. The network of devices as claimed in claim 5 wherein the game control data includes delay information for equalizing the lockout signal. 
    7. The network of devices as claimed in claim 1 wherein the amount of delay accounts for delays within a television signal reception path. 
    8. The network of devices of claim 1 wherein the broadcast comprises commercials. 
    9. The network of devices of claim 8 wherein questions to be displayed at precise times before, during and after the commercials sent to the plurality of mobile devices in synchronization with the broadcast. 
    10. The network of devices of claim 9 wherein an incentive is awarded for answering the questions relating to the commercials on the plurality of mobile devices synchronized with the broadcast. 
    11. The network of devices of claim 1 wherein existing events in the broadcast are used as synchronization points as start points for previously downloaded data files to a mobile client. 
    12. The network of devices of claim 1 wherein a synchronization point is a visible or audible event located within the broadcast. 
    13. The network of devices of claim 1 wherein information is inserted in a Vertical Blanking Interval (VBI) or equivalent of a show and tracked online in real-time. 
    14. The network of devices of claim 1 wherein information is embedded in the broadcast and tracked online in real-time. 
    15. The network of devices of claim 1 wherein determining the one or more start times of the broadcast includes using a recognizable signal recognizable by the plurality of mobile devices. 
    16. The network of devices of claim 1 wherein the server is further for delivering a start time of a commercial using a recognizable signal recognizable by the plurality of mobile devices. 
    17. The network of devices of claim 1 wherein the game of skill or chance comprises pre-produced data files. 
    18. The network of devices of claim 17 wherein the pre-produced data files comprise real-time entertainment. 
    19. The network of devices of claim 17 wherein a plurality of synchronization points are used by a client to continuously check to ensure the pre-produced data files are synchronized with the broadcast. 
    20. The network of devices of claim 17 wherein inserted audio or video is used to continuously check to ensure the pre-produced data files are precisely synchronized on the client with the broadcast. 
    21. The network of devices of claim 20 wherein the inserted audio or video is used by a client to continuously check to ensure the pre-produced data files are precisely synchronized on the client with the broadcast. 
    22. The network of devices of claim 20 wherein the inserted audio or video is used by a server to continuously check to ensure the pre-produced data files are precisely synchronized on the client with the broadcast. 
    23. The network of devices of claim 1 wherein an artifact is inserted into the broadcast recognizable by an audio receiver in the plurality of mobile devices which is utilized to start and continually keep a game of skill or chance synchronized with the broadcast. 
    24. The network of devices of claim 1 wherein the game of skill or chance ends when the broadcast ends. 
    25. The network of devices of claim 1 wherein a server sends the game of skill or chance to the plurality of mobile devices. 
    26. The network of devices of claim 1 wherein the game of skill or chance is stored in a memory of the plurality of mobile devices. 
    27. The network of devices of claim 1 wherein the game of skill or chance is stored in random access memory of the plurality of mobile devices. 
    28. The network of devices of claim 1 wherein the mobile devices are further for displaying the game of skill or chance. 
    29. The network of devices of claim 1 wherein an earliest receipt of a lockout signal by participants is utilized for equalizing locking out all participants receiving the broadcast later. 
    30. The network of devices of claim 1 wherein the plurality of mobile devices are further for establishing the amount of delay by comparing audio or video samples derived from the plurality of mobile devices linked to a game server by comparing samples to archived audio or video files of the broadcast. 
    31. The network of devices of claim 30 wherein adjustment of the amount of delay results in synchronization of receipt of a television signal of the broadcast and presentation of game-related data on the plurality of mobile devices. 
    32. The network of devices of claim 1 wherein the plurality of mobile devices are further for determining a shortest delay of participants and applying lockouts to the participants based on the shortest delay. 
    33. The network of devices of claim 1 wherein participants comprise ad hoc or preexisting groups of friends competing in a separate competition in disparate physical locations. 
    34. The network of devices of claim 1 wherein the synchronization points are the audio or video data for the broadcast residing on the server online with the plurality of mobile devices. 
    35. The network of devices of claim 1 wherein participants constitute ad hoc or existing groups of geographically dispersed friends participating in a separate game of chance or skill. 
    36. The network of devices of claim 35 wherein the participants are ad hoc or previously organized groups of friends competing against each other in a separate contest. 
    37. The network of devices of claim 36 wherein equalizing the participants comprises time stamping an amount of delay on game-related data. 
    38. The network of devices of claim 1 wherein the plurality of mobile devices are further for establishing the amount of delay through an automated system which samples an audio or video track of a satellite, cable or over the air broadcast television signal, linked to a game server, to provide information related to a precise arrival of an underlying television picture. 
    39. The network of devices of claim 1 wherein the broadcast is stored on a digital video recorder. 
    40. The network of devices of claim 1 wherein the plurality of mobile devices are further for determining if there is additional processing of the broadcast increasing a total length of the delay. 
    41. The network of devices of claim 1 wherein the delay includes a digital video recorder delay wherein the broadcast is recorded on the digital video recorder. 
    42. The network of devices of claim 1 wherein the plurality of mobile devices are further for establishing the amount of delay through an automated system which samples an audio track of a satellite or over the air broadcast signal, linked to a game server, to provide information related to a precise arrival of the broadcast. 
    43. The network of devices of claim 1 wherein the plurality of mobile devices are further for equalizing a set of cohorts comprising time stamping the amount of delay on a game lock out signal, imposing the amount of delay on an entire game data stream and sending game control data to the participant cohorts at the same time relative to receipt of the broadcast, where client software delays presentation of game data based on a precise time of reception of the broadcast by a group. 
    44. The network of devices of claim 1 wherein a client used in connection with viewing a time shifted telecast of a previously recorded program utilizes automatic content recognition to synchronize preproduced game data files to precisely synchronize the preproduced game data files with the recorded telecast. 
    45. The network of devices of claim 1 wherein a client used in connection with viewing a delayed program utilizes automatic content recognition to synchronize preproduced game data files to precisely synchronize the preproduced game data files with the recorded telecast. 
    46. The network of devices of claim 1 wherein the broadcast and the game of skill or chance are presented on a same screen. 
    47. The network of devices of claim 1 wherein the broadcast and the game of skill or chance are presented on different screens. 
    48. The network of devices of claim 1 further comprising electronics for receiving and displaying the broadcast on a first screen and providing control information to a second screen. 
    49. The network of devices of claim 1 wherein the lockout signal is generated by an observer physically present at an event utilizing a device coupled to a game server via a cellular connection. 
    50. The network of devices of claim 1 wherein the lockout signal is generated by an observer physically present at an event utilizing a device coupled to a game server via a web connection. 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315.  The examiner can normally be reached on M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MASUD AHMED/Primary Examiner, Art Unit 3619